     Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 1 of 9




 1                         UNITED STATES         DISTRICT     COURT
                              DISTRICT    OF MASSACHUSETTS
 2


 3


 4    UNITED STATES OF AMERICA,

 5                            Plaintiff,                  Criminal Action
                                                          No.    17-10368-DJC
 6    V.
                                                          July 23,      2019
 7    MASON STICKNEY,

 8                            Defendant.

 9


10


11                     TRANSCRIPT OF STATEMENT OF REASONS

12                       BY THE   HONORABLE       DEMISE    J.   CASPER


13                          UNITED STATES        DISTRICT COURT

14                        JOHN J.    MOAKLEY U.S.         COURTHOUSE

15                                  1   COURTHOUSE WAY

16                                  BOSTON,      MA   02210

17


18


19


20
                          DEBRA M.      JOYCE,    RMR,    CRR,   FCRR
21                            Official Court Reporter
                          John J. Moakley U.S.           Courthouse
22                          1 Courthouse Way,            Room 5204
                                    Boston,   MA      02210
23                                joycedebra@gmail.com

24


25
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 2 of 9




       2               THE COURT:      Counsel, Mr.   Richardson,   Mr. McGinty, as

       3    always,   I appreciate the advocacy on either side.          Both sides

       4    gave me a fair amount to think about, which, Mr.           Stickney,   I

       5    have done prior to this hearing and in reflection upon the

       6    further arguments today.

       7          I also considered the letter that you wrote to me and that

       8    you read to me,    as well as all of the other evidence in the

       9    record and the arguments that your counsel makes on your

04:25 10    behalf, as Mr. Richardson does on behalf of the government.

     11           Mr. Stickney, to determine what sentence I should impose,

     12     I need to impose a sentence that would be reasonable and

     13     appropriate given all of the factors under Title 18, United

     14     States Code,    3553(a).    Those factors include, but are not

     15     limited to, the guideline, the advisory guideline sentencing

     16     range; the nature and circumstances of the crimes that you

     17     committed here; your personal history and background; and the

     18     need for any sentence I impose not just to reflect the

     19     seriousness of your offense but also promote respect for the

04:25 20    law; provide just punishment and adequate deterrence, not just

     21     to you, but to others as well; and avoid unwarranted sentencing

     22     disparities.     I've considered all of those factors in regards

     23     to the evidence that's before me for this, your sentencing.

     24           I do want to say a number of things about a few of the

     25     factors that I've considered here.
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 3 of 9




       1           First, obviously, Mr. Stickney,         I considered the crimes

       2    that you've committed here.           You're charged in three separate

       3    counts with use of interstate facilities           for the commission of

       4    a   murder   for   hire.    You've heard Mr.   Richardson make   reference


       5    to those three counts that in October through November of 2017

       6    in conversations,          30 or so conversations, with a   fellow inmate

       7    and then later with an undercover agent that you thought was a

       8    hitman.      You discussed engaging him for the murder of a police

       9    officer, the murder of a college student, and the murder of an

04:27 10    owner of a restaurant in New Hampshire.           There was also

     11     discussion of having the niece and nephew or who you believed

     12     might be a niece and nephew of the assistant district attorney

     13     prosecuting your case kidnapped and those relatives murdered.

     14     These discussions were not a singular discussion, they were

     15     also detailed in — by you in providing information about the

     16     location and identities of these victims and were specific in

     17     terms of what you wanted to have done to each of these

     18     individuals in murdering them and in disposing of their bodies.

     19           I take Mr. McGinty's point about the other — the inmate

04:28 20    that you had these conversations with having their own

     21     motivation for hearing these conversations, but that doesn't

     22     explain the further discussions with this third party who you

     23     didn't know at the time was an agent or the context and the

     24     background against which you engaged them which included

     25     efforts on your own to locate these victims and otherwise focus
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 4 of 9




       1    on them as even some of the pending state charges indicate in

       2    regards to the second victim, the college student.

       3          I   considered all of that context as well as the context,

       4    as Mr. McGinty pointed out, that there's no suggestion that you

       5    would have been able to produce the $10,000 that there was

       6    discussion about that you would give to these individuals for

       7    committing these crimes on your behalf,        although I believe

       8    there were statements not just about providing $10,000, but

       9    also murdering people for them also in exchange, and I've

04:29 10    considered a l l   of   that   context.


     11           I certainly, Mr. Stickney, have not just considered the

     12     crimes that you've committed here.         I'm required to, and I

     13     certainly have, given a lot of thought to the other factors

     14     that I need to weigh under 3553(a), that includes your personal

     15     history, background, and characteristics.

     16                 I've considered that you're now 22 years old, that you

     17     were 20 when you committed the charged crimes, that you were

     18     born in Methuen.        You spent some time in New Hampshire but have

     19     lived primarily in Massachusetts and most recently with your

04:29 20    mother.     I've noted that you lived with your parents until you

     21     were about 12 years old.         As Mr. McGinty has noted on your

     22     behalf and as was reported in the presentence report, sadly,

     23     your father was abusive to you and other members of your

     24     household, dealing with his own drug addictions and alcohol

     25     problems,   and that you were DCF involved at an early age and
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 5 of 9




       1    placed into foster care and group homes where, again, you may
       2    have suffered the abuse at the hands of others.

       3               I've taken note that you attended several high schools

       4    where you were on an lEP for certain emotional and behavioral

       5    issues.    You've not received a high school diploma, but you did

       6    complete the high school program at the Lighthouse School, and

       7    I believe you were also on an lEP during your time in high

       8    school.


       9               Your employment history is brief.        By my accounting,

04:31 10    it was only about half a year during what I believe was your

     11     senior year, but you've had no other work history.           You have

     12     self-reported using alcohol since the age of 14 and regularly

     13     using marijuana since the age of 16 until your arrest in the

     14     underlying state cases that are still pending.

     15                I've given great consideration to your mental health

     16     history, which is reported to me in various places in the PSR

     17     in which Mr. McGinty and Mr. Richardson have made reference to.

     18     I think i t ' s fair to say that over time various therapists and

     19     doctors have not perhaps landed on a definitive mental health

04:31 20    diagnosis.    When you were younger,     there was reference to

     21     whether or not you were on the autism spectrum,          suffering from

     22     PTSD or otherwise suffering from a mood disorder and

     23     depression.     Perhaps the more reliable,     just because they're

     24     more recent in time,     evaluations that were done in the fall of

     25     2016 when you were age 19 and in April to May of 2017 when you
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 6 of 9




       1    were about to turn 20 are perhaps the most reliable.             The fall

       2    2016 diagnosis was of depressive disorder; and in April through

       3    May of 2017, the Bridgewater evaluation resulted in a diagnosis

       4    of unspecified personality disorder.         Both indicated, if I'm

       5    recalling correctly, no specific or specified mental illness,

       6    but certainly your full history evidenced some history of

       7    mental illness, even if it's not specified.          So I've given

       8    consideration to    that.


       9               I've also given consideration that you have, prior to

04:33 10    this case, no prior criminal history.         Although I noted, as I

     11     think it's appropriate to do here, particularly given the

     12     nature of the crimes charged against you, of multiple

     13     restraining orders taken out by seven different women, which

     14     was reflected in the PSR.       I have taken note of that largely

     15     because of the nature of the behavior that was — which gave

     16     rise to those restraining orders, which is not dissimilar to

     17     some of the conduct for which you are -- have charges pending

     18     against you in state court, particularly the charges that

     19     relate to Victim 2 and Victim 2's girlfriend.           I've also made

04:34 20    note, Mr. Stickney, of the nature of the state charges that are

     21     pending against you, and I've considered that as well.

     22                I've also considered the matters and incidents that

     23     have occurred while you've been incarcerated.           I understand

     24     Mr. McGinty's point about the magnitude of that behavior versus

     25     the behavior that you were commissioning here, murder, none of
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 7 of 9




       1    that conduct rises to that level, but i t certainly is

       2    reflective of the nature of the threats that you've given in

       3    other contexts, namely, as you're charged in state court and,

       4    namely, as gave rise to some of the restraining orders that

       5    were sought against you.

       6               Mr. Stickney, I've also considered the advisory

       7    guideline sentencing range that you heard me discuss with

       8    counsel here.     The advisory guideline sentencing range of 210

       9    to 262 months I don't think would lead to an appropriate

04:35 10    sentence here, and I     know that counsel —      neither counsel urges

     11     me to impose a sentence in that applicable range, which I do

     12     find was appropriately calculated.

     13                The government has made a recommendation of a

     14     substantial sentence of 151 months,        which would reflect a

     15     consolidation of the charges against you and not counting each

     16     separately, and Mr. McGinty makes recommendation for a much

     17     lesser sentence    for a l l of the   reasons that he articulated.

     18                I think the best way to think about the sentencing

     19     here is not just in the way the government posed it in looking

04:36 20    at the advisory guideline sentencing range of base offense

     21     level 34, but also to think about the statutory maximum

     22     sentence that applies here to each of the counts of 120 months.

     23     Certainly the purpose of the guideline provision was to

     24     consider the seriousness of this crime, use of a facility for

     25     the commission of a     murder for hire,    and to seek a   sentence
           Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 8 of 9




       1    that is close to that statutory maximum sentence, and I think

       2    it's appropriate for me to give great consideration to what the

       3    statutory maximum sentence is here in whether or not a sentence

       4    close to that statutory maximum is appropriate.

       5               I   think i t is always hard, Mr. McGinty,     to compare

       6    cases, other cases to the case currently before me because the

       7    determination I     need to make here under 3553(a)      must be

       8    individualized,     and I think the Carmona case,     although I did

       9    read and consider it, is both factually distinctive in a number

04:37 10    of ways, some of which I referenced in my commentary to you

     11     before we recessed.      It only involved one victim.       I don't

     12     believe, at least based on the transcript, that i t involved the

     13     course of conduct by the defendant of repeated and sustained

     14     conversations, not just with his fellow inmate, but also with

     15     someone he didn't understand to be an undercover agent, but

     16     also from a sentencing perspective, since there was only one

     17     victim, the sentencing range there, which would have otherwise

     18     been much higher, was capped at 120 months.          So the variance

     19     that my colleague imposed was a significant one, but actually

04:38 20    less Significant than the one that I will give here considering

     21     the advisory guideline sentencing range and even considering

     22     the government's recommendation.

     23                For all of those reasons,     I'm going to impose a

     24     significant sentence because I      think one is warranted here in

     25     the context not just of the crimes charged but all of the
     Case 1:17-cr-10368-DJC Document 73-1 Filed 07/29/19 Page 9 of 9




 1    factors I've considered under 3553(a), but one that is less

 2    than what the government seeks and certainly what the advisory

 3    guideline sentencing range would otherwise be.           For all of

 4    those reasons, Mr. Stickney, I'm going to impose a sentence of

 5    90 months of incarceration, three years of supervised release.

 6    I'm not imposing a fine.       I will impose the $300 mandatory

 7    special assessment.      I do think this sentence is sufficient,

 8    but not greater than necessary, to effectuate all of the goals

 9    of the sentencing that I referenced before.

10

11


12


13


14


15


16


17


18


19

20


21


22


23

24


25
